Citation Nr: 0613966	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  05-04 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spondylolisthesis and 
lumbar facet syndrome, claimed as secondary to service-
connected right knee arthritis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to April 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for 
spondylolisthesis and lumbar facet syndrome, secondary to 
service-connected right knee arthritis.  

FINDING OF FACT

There is competent medical evidence of record establishing 
that the veteran's spondylolisthesis and lumbar facet 
syndrome is proximately due to, or a result of, service-
connected right knee arthritis.  


CONCLUSION OF LAW

The criteria for service connection for spondylolisthesis and 
lumbar facet syndrome, as secondary to service-connected 
right knee arthritis, have been met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
decision below grants service connection for 
spondylolisthesis and lumbar facet syndrome as secondary to 
service-connected right knee arthritis.  As such, there is no 
need to discuss compliance with the duties to notify and 
assist.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2005).  

The veteran contends that his service-connected right knee 
arthritis disability has altered the biomechanics of his 
spine, resulting in his current back disability, diagnosed as 
spondylolisthesis and lumbar facet syndrome.  See July 2004 
Notice of Disagreement (NOD).  Service connection for right 
knee arthritis was granted on the basis of aggravation during 
service of a previously existing right knee condition.  See 
June 2004 rating decision.  

During testimony in January 2006, the veteran indicated that 
he continues to receive treatment for both his knee and back 
at both a VA facility and at various private medical 
providers.  He reported receiving epidural treatments for his 
back from Dr. Daknis in addition to taking medication to 
relieve his pain.  Both the veteran and his wife testified 
that back problems have affected the veteran's lifestyle.  

The veteran underwent a VA compensation and pension (C&P) 
joints examination in March 2004.  At that time, the veteran 
was using a straight cane to walk.  A May 2001 magnetic 
resonance imaging (MRI) of the lumbar spine showed a grade I 
spondylolisthesis on L5-S1 as well as facet arthropathy at 
L5-S1.  Physical examination of the veteran's spine revealed 
pain-free range of motion.  He was able to forward flex to 90 
degrees, extend to 30 degrees, and laterally flex and rotate 
both to the left and right to 30 degrees.  No pain to 
palpation, swelling, edema or cellulitis was noted.  The VA 
examiner diagnosed the veteran with lower back pain with 
spondylolisthesis at L5-S1 and lumbar facet syndrome and 
indicated that it was not at least as likely as not that the 
veteran's lower back condition was related to his right knee 
disability.  No rationale was provided and the VA examiner 
did not review the veteran's claims file.  

A January 2006 statement from the veteran's chiropractor, 
T.B. Siciliano, D.C., indicates that he has been treating the 
veteran for a low back condition since 1979.  The 
chiropractor opined within a medical probability that 
alteration of the veteran's gait due to his arthritic knee 
has affected his lumbar spine and accelerated the 
degenerative process now present in the veteran's lumbar 
spine.  He also indicates that the lumbar spinal degeneration 
has progressed to the point that the veteran now suffers from 
peripheral neuropathy and complex regional pain syndrome.  

A letter from Dr. Daknis contains an opinion that the low 
back problems the veteran suffers, which consist of spinal 
stenosis and degenerative arthritic condition in his lumbar 
facets, are directly related to his inability to walk in a 
normal fashion, which is the result of his knee pathology.  
Dr. Daknis indicates that the veteran has undergone epidural 
steroid administration to treat these conditions, which has 
been reasonably successful, but that this problem is an 
ongoing problem, and will continue to be a problem for the 
rest of the veteran's life.  See letter dated November 2006 
(presumably should be November 2005).  The veteran testified 
that Dr. Daknis based his opinion on his treatment records 
and an MRI.  

The evidence of record supports the veteran's claim for 
service-connection for spondylolisthesis and lumbar facet 
syndrome as secondary to service-connected right knee 
arthritis.  The veteran currently suffers from this 
disability, which was diagnosed during the March 2004 VA C&P 
joints examination, and there is competent medical evidence 
from the veteran's chiropractor and private physician to 
establish that this current back disability is a result of 
the veteran's service-connected knee disability.  Although 
the VA examiner who conducted the joints examination in March 
2004 indicated that it was not likely the veteran's low back 
disability was related to his service-connected knee 
disability, no rationale was provided and the examiner did 
not conduct a review of the claims file.  Absent any 
rationale or review of the claims file, little probative 
value is assigned to the VA examiner's opinion.  On the other 
hand, Dr. Daknis and T.B. Siciliano, D.C., did provide a 
rationale for their opinions, which are both contrary to the 
VA examiner's determination.  For this reason, both these 
opinions are afforded high probative value.  As the 
preponderance of the evidence supports the claim, service 
connection for spondylolisthesis and lumbar facet syndrome as 
secondary to service-connected right knee arthritis, is 
granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  


ORDER

Service connection for spondylolisthesis and lumbar facet 
syndrome, as secondary to service-connected right knee 
arthritis, is granted.





________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


